Name: 2011/285/EU: Council Decision of 12Ã May 2011 on the conclusion of the Agreement between the European Union and the Government of the Socialist Republic of Vietnam on certain aspects of air services
 Type: Decision
 Subject Matter: Asia and Oceania;  air and space transport;  European construction;  transport policy;  international affairs
 Date Published: 2011-05-19

 19.5.2011 EN Official Journal of the European Union L 132/5 COUNCIL DECISION of 12 May 2011 on the conclusion of the Agreement between the European Union and the Government of the Socialist Republic of Vietnam on certain aspects of air services (2011/285/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement with the Government of the Socialist Republic of Vietnam on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the Decision of 5 June 2003. (3) The Agreement was signed on behalf of the Union, subject to its possible conclusion at a later date. (4) The Agreement should be approved accordingly, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Government of the Socialist Republic of Vietnam on certain aspects of air services (1) is hereby approved on behalf of the Union. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to make the notification provided for in Article 7(1) of the Agreement. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2011. For the Council The President PINTÃ R S. (1) OJ L 288, 5.11.2010, p. 2.